COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00467-CR


William Preston Hopper                    §    From the 355th District Court

                                          §    of Hood County (CR12877)

                                          §    January 14, 2016
v.
                                          §    Opinion by Justice Gabriel

                                          §    Dissent by Justice Dauphinot

The State of Texas                        §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that the trial court assessed William Preston Hopper’s punishment. It is ordered

that the judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel